DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The response filed 01/16/2021 has been entered and made off record.

2.	Applicants claimed amendments filed on 01/16/2021 have been entered.

3.	This application has pending claim(s) 7-19 and 21.

4.	Applicant elects without traverse Group 2, including claims 7-19 and 21. Accordingly, Applicant has withdrawn claims 1-6 from consideration in this response.

Response to Arguments
5.	Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).  Examiner's response to the presented arguments follows below.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 7-19 and 21 rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. Wireless Endoscope Camera. 6 May 2020, fireflyglobal.com/de1250-wireless-endoscope-camera/.
Re. Claim 7, Firefly discloses: 
A method of gripping an endoscope coupled with a camera [DE1250 video endo camera | Page 1], the method comprising: gripping the camera by placing a hand on a grip member at a first end of the camera [hand is placed on a gripping member of endo camera | Page 1],
[universal transmitter for streaming captured video images | Page 1], opposite the first end [transmitter is disposed opposite the camera |Page 1], wherein a distance between the grip member and the transmitter is at least 5 centimeters [distance between hand grip area and transmitter is more than 5cm |Page 1, 1st picture], and wherein a balance point of the camera and the endoscope [mid-section of the endo camera is interpreted as being a balance point based on applicants specification and drawings at para 0042 and Fig .10 |Page 1], when they are coupled together, is located at the grip member [when transmitter and grip member coupled together at a mid-section | Page 1].

Re. Claim 8, Firefly discloses:
wherein the grip member comprises a shoulder [Figure 1], and wherein gripping the endoscopic camera comprises placing a part of the hand against or along the shoulder, thereby facilitating rotation of endoscopic camera [users hand is placed against shoulder portion as described in applicant’s drawings fig. 3| Page 1].

Re, Claim 9, Firefly discloses:
wherein the grip member comprises a ledge extending from the grip member [ledge portion |figure 1], and wherein gripping the endoscopic camera comprises placing a part of the hand against or along the ledge extending from the endoscopic camera, thereby facilitating desired distal or proximal motion of endoscopic camera [users hand is placed against ledge portion as described in applicant’s drawings fig. 3| Page 1].


wherein the grip member comprises an attachment collar [Figure 1], and wherein gripping the endoscopic camera comprises gripping the attachment collar, thereby facilitating user control of the endoscopic camera [users hand is placed against collar for handling endo camera as described in applicant’s drawings fig. 3| Page 1].

Re. Claim 11, Firefly discloses:
wherein the grip member comprises an attachment collar, a shoulder, and a ledge extending from the grip member [Figure 3 endo camera comprises: a collar shoulder and ledge |Page 1], and wherein gripping the endoscopic camera comprises gripping the attachment collar, placing a part of the hand against the shoulder, and placing a part of the hand against the ledge, thereby facilitating control of the endoscopic camera [gripping the endo camera comprises: placing users hand against a collar, a shoulder and a ledge portion |Page 1, Figure 1].

Re. Claim 12, Firefly discloses:
A wireless endoscopic camera [endo camera |Page 1], comprising: a grip region at a first end of the endoscopic camera [endo camera comprises a grip section |Figure 1, Page 1], the grip region comprising a face and an attachment collar extending from the face in a first direction perpendicular to the grip region [face and attachment extends from the face in a direction perpendicular direction to grip section |Page 1, Fig. 2], wherein the attachment collar is adapted to couple the endoscopic camera to an endoscope [collar portion is adapted to couple camera with endoscope |Figure 1 and 3];
[figure 1 and 2, Page 1], wherein the ledge is configured to resist movement of the endoscopic camera in a user’s hand, and wherein the ledge comprises a first concavity and a second concavity separated by a first convexity, wherein the first and second concavities are adapted to accommodate the user’s fingers [users hand is placed against ledge portion as described in applicant’s drawings fig. 3, wherein concavities are adapted for users fingers| Page 1]; 
and a wireless transmitter located near a second end of the camera opposite the first end [transmitter is disposed opposite the camera |Page 1].

Re. Claim 13, Firefly discloses:
wherein a distance between the grip region and the wireless transmitter is at least 5 centimeters [distance between hand grip area and transmitter is more than 5cm |Page 1, 1st picture].

Re. Claim 14, Firefly discloses:
wherein a balance point of the camera, when attached to the endoscope, is located at the grip member region [mid-section of the endo camera is interpreted as being a balance point based on applicants specification and drawings at para 0042 and Fig .10 |Page 1].

Re. Claim 15, Firefly discloses:
wherein the grip region comprises two shoulders [Fig.3 and 4 shoulders in grip region |Page 1].

Re. Claim 16, Firefly discloses:
[Fig.3 and 4 shoulders in grip region are for precise handling |Page 1].

Re. Claim 17, This claim is interpreted and rejected for the same set forth in claim 7 and 12, including a wireless transmitter located near a second end of the camera opposite the first end [wireless transmitter located opposite the camera |Figure 1]; 
and a light emitting diode light source directly couplable to an endoscope and coupled to driver circuitry in the endoscopic camera via a cable [LED is couplable to endoscope via a wired connection |Page 1].

Re. Claim 18, This claim is interpreted and rejected for the same reason set forth in claim 13.

Re. Claim 19, This claim is interpreted and rejected for the same reason set forth in claim 14.

Re. Claim 21, Firefly discloses:
wherein the light emitting diode light source comprises a cylindrical canister with a port for attaching to the endoscope [portable LED light source is a circular canister for coupling to rest of endoscope |Fig. 6, Page 1].

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0116470 A1
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488